 6DECISIONS OF NATIONAL LABOR- RELATIONS BOARDIrving Tanning Company and Local' 592, UnitedFood & Commercial Workers InternationalUnion, AFL-CIO. Cases 1CA-19118 and 1-CA-20877.30 November 1984DECISION AND ORDERBY •CHAIRMAN DOTSON AND MEMBERS, ZIMMERMAN,AND DENNISOn 16 Augu- A._ 1984 Administrative Law' JudgeJoel A. Harmatz iSSUed the 'attached decision., Ttig'General Counsel filed exceptidns and a supporting'brief, and the Respondent filed an answering, brief.The Respondent alsO filed; cross-eiceptidns , and, a,supporting brief. 1,,.The-National Labor Relations Board has delegat-ed its authority in this- proceeding, to a -three-.member panel.--3The Board has considered, the decision and .the-record in light of the exceptions and'ibriefs and hasdecided to affirm the judge's rulings, findings,1 and'conclusions and to adopt the recommended Order.'ORDER ' •'The recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.' The Reapondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950). enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn fn 5 of his decision, the judge discredited Keith Lawler's testimonythat Personnel Manager Gabe Hike] told him at the time of his dischargethat "they were going to start weeding out the troublemakers " In sodoing, the judge relied on his conclusion that "[1]mportant segments of[Lawler's] testimony seemed internally inconsistent," as well as on his ob-servation of Lawler's demeanor Although our review of Lawler's testi-mony reveals no significant inconsistencies, we affirm the judge's credi-bility resolution on demeanor groundsDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge Thisproceeding was heard by me in Bangor, Maine, on Sep-tember 13 and 14, 1983, and March 22, 1984, on an origi-nal unfair labor practice charge filed on October 1, 1981,and a consolidated complaint issued on May 26, 1983, al-leging that Irving Tanning Company (Respondent) inde-pendently violated Section 8(a)(1) of the Act by coerciveinterrogation, surveillance of union activity, and bythreatening employees with various reprisals, including astatement that a prounion employee had been causingtrouble and "troublemakers" would be "weeded out." Inaddition, the complaint alleged that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging KeithLawler and .Russell Stackhouse' because of their activityon'behalf of the Union In its duly filed answer,. Re-spOndent denied 'that anj, -unfair labor practices werecOnim. ittd. Following 'dose of the hearing briefs werefiled by the General Counsel and-Respondent.On the 'entire record m this proCeeding, including myopportunity 'directly to obser,ve the demeanor'of the wit-nesses while' testifying,1 consideration of the post:-hearing finds. I make the follovjingFINDINGS OF -FACT..I. JURISDICTIONRespondent is a Delaware corporation with a principaloffice 'and place of business in Hartland, Maine, fromwhich it is engaged in the manufacturer and distributionof,,skins; 'leather, and related products In the course ofsaid operation, Respondent annually ships goods valuedin excess of $50,000 from the aforesaid facility directly topoints located outside the State of Maine.The complaint alleges, the answer admits, and I findthat Respondent is now and`-has been at all times materialherein, an employer engaged- in, commerce within themeaning of Section 2(6) and (7) of the Act.,THE LABOR ORGANIZATION INVOLVEDT,he complaint alleges, the answer admits, , and I findthat I,Ocal, 592, United Food' & Commercial WorkersInternational Union, ,AFL-,CIO Js now and at all timesmaterial herein has been a labor organization within' themeaning of Section 2(5) of 'the Act.,III. THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThere is no history of collective bargaining for the 500production and maintenance employees at Respondent'sHartland facility. In August 1981, the Union opened anorganization campaign at that location Thereafter, pur-suant to an RC petition filed on February 12, 1982, anelection was conducted on May 7, 1982 The Unionfailed to obtain designation by a vote of 172 for represen-tation and 255 against. On August 11, 1982, the Union'sloss at the polls was confirmed, when the Regional Di-rector for Region 1 issued a "Certification of Results."The instant complaint includes allegations that duringthe early stages of the campaign in September 1981,some 5 months prior to the filing of the representationpetition, Supervisors Keith Bubar and Doug Robinsoninterfered with the organizational effort by cOercive in-terrogation, threats, and surveillance. Beyond that, themore critical issues of discrimination arose well after theI The fact that credibility resolutions hereinafter made are accompa-nied by objective rationale does not discount, but merely is intended toreinforce, impressions gained from my first-hand observation of the wit-nesses Furthermore, testimony, whether or not contradicted, is rejectedto the extent that It Includes matter which might not be reconciled withexpressly credited evidence See Professional Care, Inc. 271 NLRB 324fn 2 (1984)273 NLRB- No. 2 IRVING TANNING CO7termination of the 1981-1982 organization dnve.2 Thus,Keith Lawler was terminated about November 23, 1982,6 Months after the election, while Russell Stackhousewas terminated on March 31, 1983, almost 11 monthsafter the election Respondent argues that both termina-tions were legitimately founded upon the failure of thedischargees to comply with attendance policies, whilethe General Counsel urges that the reasons assignedwere; pretextual and incredible, with both having beenterminated as belated punishment for their union activityB Concluding Findings1. Interference, restraint, and coercion during theorganization campaign•a By Keith Bubarf' The independent 8(a)(1) allegations imputing miscon-&let, to Supervisor Keith Bubar all occurred in earlySeptember 1981 during the early stages of the campaign,some 5 months prior to the filing of the representationpetition and 8 months prior to the election held on May7, 198-In this connection, Lester Summerhill, a former em-ployee discharged by Respondent in September 1981,testified that his supervisor, Bubar,' following a unionmeeting held during the prior week, approached Sum-merhill and coworker Julius Lawrence and inquired as towhether they "heard anything about the Union or seenany of the union cards going around." Bubar allegedlywent on to state, "The Union wouldn't help you guys uphere," in that they would not clean up the messy work-ing conditions at the tannery. He added that it wouldhurt, because "they" would cut employees down to 8hours and require employees to confine themselves totheir specific jobs.Lawrence, who also had not been employed by Re-spondent for 2-1/2 years prior to his testimony, gave aslightly different version, accusing Bubar of stating:"You' know if the union gets in it will cut your hours,you'll Jose your overtime, you'll be restricted to onejob," and "they will not be able to help us' much incleaning the tannery up with its odors and stuff likethat " -Bubar also allegedly asked Lawrence if he had anyunion cardsLawrence testified to a further conversation withBubar in that same month. He claims that after Summer-hill was fired, in the presence of two other employees,Bubai stated, "Well, you know the union can hurt you,"explaining that "the plant would not be able to pay unionscales, it would close down." My assessment of Law-rence's credibility has not overlooked the fact that thecomplaint includes no allegation suggesting that Bubar atany time threatened that the plant would close in theevent of unionization.Bubar testified that he could not recall ever havingdiscussed the Union with Summerhill or Lawrence. Headmits to overhearing a conversation between Lawrenceand another employee Stanley Williamson, during which,from Lawrence† he first learned that unions placed re-strictions on job performance. He denied ever question-ing employees concerning union activity, ever informingemployees that the Company would close down if theyvoted for the Union, or to ever informing Summerhill orLawrence that the Union would reduce work to 8 hoursor eliminate overtime or that it would cause the Compa-ny to do so Though the statements imputed to Bubarwere made some 2 years ago, he indicated that if he hadmade them, he believes he would have recalled havingdone so He did not remember the conversation de-scribed by Lawrence and Summerhill. Bubar impressedme as straightforward and honest. His implication by thetwo former employees is not shown by credible evidenceto have been associated with any pattern of unlawful in-terference , with employee rights by supervisors duringthe preelection period I prefer Bubar's testimony overthat of previously terminated employees Summerhill andLawrence.b By Doug RobinsonThe allegations involving Robinson rest on the uncor-roborated testimony of Fred Loubier, whose employ-ment with Respondent ended in December 1981 when hewas laid off Loubier testified that in September 1981 hewas unloading a truck when coworker Terry Rowel so-licited signatures to union authorization cards fromamong Loubier's crew. Loubier assertedly signed a cardat the time Respondent is charged with unlawful surveil-lance under Section 8(a)(1), because, according to Lou-bier, Robinson stood nearby observing this entire proc-ess However, Loubier admitted that Robinson was.standing at that location prior to Rowel's arrival andnever moved from said position where "he often stoodaround . . and watched us unload the conveyor belt"On the face of Loubier's testimony it is apparent that thepresence of Supervisor Robinson was known to employ-ees at the time they opted to suspend work briefly toengage in union activity, ,a presence dictated by legiti-mate considerations totally unrelated to union activityUnder established Board precedent, an employer cannotbe faulted where union activity is willfully conducted onplant premises under the eyes of .company representa-tives 3 The allegation that Respondent thereby engagedin surveillance violative of Section 8(a)(1) of the Actshall be dismissed.Loubier went on to testify that during the same workshift, but later in the day, Robinson unlawfully threat-ened closure of the plant while Loubier and a coworkerwere discussing the Union Loubier described the inci-dent as follows.Well, me and Manuel [a coworker] was talkingabout the Union, and he [Robinson] spoke up, hesaid, "maybe if the Union‡Well if I rememberright, he said, "probably if the Union got in thatTanning might close the doors"2 See testimony of Robert Perry. a nonemployee union organizer, who3 See Knogo Corp. 265 NLRB 935. 945 (1982), and cases cited at fn 33related that the recent organization effort ended with the electionthereof 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Robinson admitted that he might have ex-pressed to employees that he did not think the Unionwould help in any way, he denied the closedown threat.Here again, in the face of Loubier's professed uncertain-ty as to the precise words used, the testimony of Super-visor Robinson is regarded as more reliable. It is pre-ferred over the uncorroborated testimony of this formeremployee. Hence the allegation that Respondent violatedSection 8(a)(1) in this respect shall be dismissed.2. The alleged discriminationa. The discharge of Keith LawlerLawler was among the early supporters of the UnionIn August 1981 he executed a union authorization cardand distributed designations to coworkers, securing sig-natures, and returning completed cards and a list of em-ployee names and addresses to the Union. He served onthe in-plant organizing committee after its establishmentin December 1981, attended union meetings, and distrib-uted literature at plant gates as well as within the plant,on several occasions. He was among the team that at-tended the postelection vote count on May 7; 1982 , Re-spondent acknowledged that Lawler was a known unionadherent.Lawler was hired in the spring of 1977 At times mate-rial his immediate supervisor was Keith Osborne. Thedecision to discharge him was made on Tuesday, No-vember 23, 1982.4 Lawler, who had recently separatedfrom his wife, spent the previous weekend establishing anew residence by moving to a cabin he owned in ,thewoods. The cabin -was located some. 3 miles from thehighway and some 12 to 14 miles from the plant. He hadneither automobile, nor telephone. In order to get towork, Lawler planned to walk to the highway, and tohitchhike the balance of the trip. He was aware of theCompany's requirement that he call in when absent.` Lawler's work hours were from 6 a m to 2:30 p.m Headmittedly was absent on Monday, November 22, with-out calling in. According to his testimony, on Tuesday,November 23, he walked the 3/miles to the highway,then hitched a ride for the 12- to 14-mile trip to theplant, arriving at work about 5.30 a m, only to find thathis timecard was not in the rack Osborne allegedly toldLawler that it had been pulled because he missed workLawler explained that he had been sick and had movedover the weekend. Osborne responded that Lawlerwould have to take his case to Personnel Manager GabeHikel. Lawler did so, and according to the sense of histestimony, Hikel was not aware of the reason for the' ter-mination but after telephoning Osborne, told Lawler that"they was letting me go because of absenteeism." Lawlerargued that there were others including his estrangedwife, that had missed more time than he had and that "alot of them never, called in." 54 All dates in this section refer to 1982 unless otherwise indicated Thedate that Lawler was informed of his termination is in conflict5 According to Lawler, in response to this plea, Hikel side-stepped theobservation, by stating "that they were going to start weeding out thetroublemakers" Although Hikel was not questioned concerning thisstatement, and hence Lawler's testimony stands uncontradicted, I did notbelieve that any such statement was made Lawler was considered unrell-In order to maintain the instant allegation, the GeneralCounsel, by virtue of Wright Line, 251 NLRB 1083(1980), bears the initial burden of presenting evidence"sufficient to support the inference that protected con-duct was a motivating factor in the employer's decisionInitially, the General Counsel's theory that Lawler wasterminated on grounds proscribed by Section 8(a)(3) and(1) of the Act is complicated by the fact that the timingwas remote from any form of protected activity 6 In ad-dition, there is no evidence that Respondent prior there-to had engaged in any conduct reflecting a propensity onits part to engage in unlawful discrimination."' Indeed, onthe credible evidence the General Counsel's affirmativeproof is limited to establishing that a known union adher-ent was terminated 5 months after culmination of an or-ganization drive in which employees rejected representa-tion in resounding fashion. The General Counsel's causeis further complicated by the concession that in 1981Lawler was absent 12 days, 10 of which were eitherMonday ,or Friday. During that period he receivedwarnings in June and December 1981. In 1982 prior tohis discharge, he declined to report to work on 8 occa-sions, half of which resulted in extended weekends.Against this background, Lawler engaged in a clear andknowing breach of Respondent's attendance policy byable Important segments of his testimony seemed Internally inconsistentAs Respondent observes, the remark he attributes to Hikel, being a lessthan equivocal admission of wrongful motive, is difficult to reconcilewith the sole theory of a violation available to the General Counsel onthis record Thus, Lawler's cause rests upon assumption that Respondent,following the termination of union activity, patientl3., with predetermina-tion, lay in wait for the development of grounds for discharge in order toeliminate this union protagonist Yet, if Lawler is to be believed. Hikelbetrayed this delicate scheme by admitting to illegality in resistingLawler's protests during the discharge process Considering the circum-stances, together with my adverse reaction to the demeanor of Lawler inobserving him' testify, his testimony in this respect is rejected In all likeli-hood, failure to examine Hikel in this respect was attributable to over-sight The allegation that Respondent Independently violated Sec 8(a)(I)in this connection is therefore dismissed6 The General Counsel engaged in an unpersuasive effort to establishthat Lawler's union activity persisted following the May election RobertPerry, an organizer employed by the Charging Party Union, testified thatfollowing the election, he continued to meet with employees, includingLawler He also testified that until November 1982 he continued to makecontact with Lawler by telephone or visitation However, he could notrecall what was discussed on those occasions Indeed, on cross-examina-tion; Perry testified the campaign ended on the day of the electionLawler confirmed that his direct contacts with Perry ended when thelatter moved from the area a few weeks after the election The testimonyas to the postelection involvement with the Union is not only vague, butthere is no basis for whatever for inferring that employer representativeswere aware of it Also noteworthy is another uncorroborated assertionon the part of Lawler that following the election, he told employees thata pay cut would not have emerged if the Union had gotten in Testimonyas to the frequency of these expressions was exacted through prejudicial-ly leading examination on the part of the General Counsel In any eventLawler was not regarded as a trustworthy witness, and if he made thispoint to coworkers. I am unwilling to find that he did so on an otherthan Isolated basis There clearly is no evidence that any such commentwas made within earshot of any representative of Respondent Hereagain, there is no basis for inferring that Respondent was aware of anyunion activity on the part of Lawler at times proximate to his discharge7 Apart from the instant proceeding, there does not appear to be anunfair labor practice history at Respondent's plant As shall be seen Infra,the independent 8(a)(1) allegations herein have been deemed nonmeritor-ious IRVING TANNING CO9declining to work or call in on Monday, November 22,1982.8To overcome these shortcomings, the General Counselattacks the credibility of certain testimony underlying thedefense, while claiming that pretext is indicated by evi-dence that Respondent applied its attendance policy dis-paratelyThis effort at impeachment is made possible by thefact that Respondent's case against Lawler extendedbeyond his November 22 absence. Thus, Supervisor Os-borne and Personnel Director Hikel insist that Lawler, inaddition to the Monday absence, also failed to report forwork or call in on Tuesday, November 23. As their mu-'tually corroborative account goes, Osborne reported theabsence to Hikel on Monday, who in turn told him to'issue a warning if Lawler showed up on Tuesday, but ifhe neither appeared nor called on Tuesday to dischargehim. On Tuesday afternoon when Lawler neither report-ed nor called, after again consulting with Hikel, Osborneasserts that he pulled his card. Osborne claims that he in-'formed Lawler of the discharge when he finally reportedon Wednesday morningThus, Respondent's witnesses are emphatic in their as-sertion that Lawler was terminated on Wednesday, No-vember 24, after having failed to report for work onboth Monday, November 22, and Tuesday, November23, while Lawler insists that he reported for work priorto his shift on Tuesday, November 23, only to find thathe had been terminated. Despite my misgivings concern-ing the truthfulness of Lawler, in this instance, persua-sive evidence tends strongly to confirm that he wasabsent only on Monday, November 22.Thus, it is documented fact that Lawler on December6, 1982, within 3 weeks of his termination, filed an unem-ployment claim. His report, in support thereof, made toRobin Scanlin, a claims deputy with the Maine Bureau ofEmployment Security, in material part, was summarizedby the latter, as follows "I was absent on Monday 11/22. . . I went in Tuesday and my card was pulled "9Scanlin further testified that, although she had no inde-pendent recollection of the transactions, it would havebeen her standard procedure to call the Company andspeak to the person in charge of the personnel depart-ment. She would "usually tell . . what the claimant has.told her," ask for a response, and clarification of any-thing vague in the claimant's statement. Scanlin relatedthat she would then prepare a written summary of thepersonnel director's statement In evidence is her summa-ry, of Hikers response, prepared in connection withLawler's claim, which in material part, is set forthbelow. "He was laid off & recalled 11/15/82. He worked8 Respondent's employee handbook (G C Exh 2. p 8) recites as fol-lowsYou are expected to be on the job everyday for which you havebeen scheduled to work When you are unable to report for 'workfor any reason, it is your responsibility to notify your foreman or themain office at least 2 hours after the start of the first shift and onehour before the start of the second and third shift9 See G C Exh 8(b) This representation was affirmed by signature ofLawler on a form which bore the admonition "I Realize That The LawProvides Penalties For Willful Misrepresentation Of Factfive days and was absent 11/22 and did not call in Hewas discharged for continuing record of absences "10Scanlin next testified that on the basis of the informa-tion collected, she would prepare a written determina-tion as to whether or not the claim is allowed That pre-pared in the case of Lawler disqaulified him for benefits,reciting in material part as follows.You were laid off in October and recalled in No-vember. You worked 5 days and then you wereabsent 1 day and did not notify the employer. Youwere discharged for absenteeism and for failing tonotify the employer."Respondent argued strenuously that the documentsprepared by Scanlin in processing Lawler's unemploy-ment claim and their content were improperly receivedand should have been excluded as incompetent hearsayUpon further consideration, there is no merit in thisclaim In accordance with Section 10(b) of the Act, the"Rules of Evidence applicable in the District Courts ofthe United States . . . ." are the preferred referencepoint in resolving such issues as they arise in unfair laborpractice proceedings._ Rule 803(8) of the Federal Rules ofEvidence recognizes an exception to the hearsay rulewith respect to "Records, reports, statements, or datacompilations, in any form, of public offices or agencies,setting forth matters observed pursuant to duty im-posed by law as to which matters there was a duty toreport . . " The. documents prepared by Scanlin werewell within the scope of Section 803(8) and Respondent'sobjection goes more to the weight, than the admissibilityAccordingly, the ruling fostering receipt of these docu-ments made at the hearing is reaffirmed.12Respondent also seeks to discredit the substantive con-tent of these documents on a number of grounds, chal-lenging specifically the intimation that at the time of theunemployment filing there was no claim that Lawler wasabsent on Tuesday, November 23. In weighing theimport of this documentation it is first noted that the tes-timony of Osborne and Hikel that Lawler was absentthat day is unsubstantiated by any form of businessrecord 13 On the other hand, payroll records tend to un-1• See G C Exh 8(a)" See G C Exh 8(e)2 Contrary to Respondent, Heal v Maine EmployMent Security Com-mission, 447 A 2d 1223 (Me Sup Ct , 1982), warrants no different resultUnlike the raw, unsworn, unverified statements Involved there, whichwere unidentified as to how they were prepared, and relied on withoutbenefit of the author's testimony, the sworn accounting by Claim DeputyScanlin as to her standard operating procedure and as to how she com-piled G C Exhs 8(a). (b). and (c) does in fact "supply assurances ofreliability," and is properly described as the "kind of evidence uponwhich reasonable persons are accustomed to rely in the conduct of seri-ous affairs " See Me Rev Stat Ann (1979) † 905(2), 447 A 2d at p1226" Respondent in its posthearing brief suggests that the timecard ofLawler in evidence as R Exi) 1 is objective documentation corrobora-tive of Osborne and Hikel I cannot agree Upon examination of the time-card, the handwritten entry under Tuesday, November 23, of "NC," 'al-though normally the entry used to signify a failure to "call in," does notconstitute reliable, objective proof that Lawler was absent that dayApart from the fact that Respondent made no effort to identify when theentry was made or by whose hand, it is also a fact that the authenticity ofContinued 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDdermine Respondent's position in this respect One wouldthink that caution would have been exercised in main-taining accuracy of entries pertinent to the discharge of aknown union protagonist. The document in question,General Counsel Exhibit 5, includes the familiar "NC,"signifying "absent without calling in," on November 22,but does not duplicate that notation under November 23.Instead that document under November 23 simply states"ALL DONE" There is no suggestion that this docu-ment was shown to Lawler at any time Nonetheless, theentries, which according to .Personnel Manager Hikelwould have been his work," are entirely symmetricalwith Lawler's consistently maintained position that hewas absent on November 22 and informed of his termina-tion when he reported in on November 23.Respondent's assault against the content of the afore-described documents continued with rebuttal testimonyby Hikel who swore• to specific recollection of a tele-phonic conversation with Scanlin about December 9,1982 He testified that when Scanlin inquired of the cir-cumstances surrounding the Lawler discharge, includingprevious absences, .Hikel informed her "the absence wasone day with no call and then a second day we waiteduntil late in the afternoon before we decided to terminatehim because we had not received another call" Hike' re-lated that he could '"clearly remember" that Scanlinwent on to state- "well, it doesn't make any difference,one day is enough." His recall of that conversation wasadmittedly independent,- as he made no notes, nor did hehave any other basis for refreshing his recollection aswhat transpired Contrdry to Hikel, it is considered un-likely that Scanlin would have overlooked an absence onNovember 23. had it been reported She disqualifiedLawler for benefits. That determination was reviewable.I would Place greater stock in the probability that apublic official in denying an unemployment claim wouldexplore and report every fact tending to support that de-termination, than the somewhat self-serving testimony ofHikel I am convinced that the November 23 absencewent unnoticed in Scanlin'S reports for the same reasonthat it was not denoted in General Counsel's Exhibit 5,namely, she was never informed thereof, as the absencenever occurred.Based on the confirmation appearing in the reportsprepared by an official representative of the State Unem-ployment Insurance Agency,'5 and the timing of thatcompilation in relation to the discharge, together withthe fact that Respondent's own business records tend tosupport Lawler's view of the facts, the latter's testimonyis accepted over that of Osborne and Hikelthat notatiomis of no greater reliability than the truthfulness of the paroltestimony of Supervisor Osborne. through whom that document was of-fered Thus. R Exh I. at best, presents a collateral question of credibil-ity It does not stand as an objective factor influencing resolution of thebasic conflict in testimony" It is noted that the "NC" entries on R Exh 1 appear to be by thesame hand as that inscribed on G C Exh' 5.15 The Public Records exception is based on the assumption that apublic official in the course of his duties will record facts accurately inthe proper performance of his duties See, e g , Wong Wing Foo vMcGrath. 196 F 2d 120 (9th Cu- 1952), and Chesapeake & Delaware CanalCo v Us, 250 li S 123 (1919)Unquestionably, the breakdown in the credibility ofOsborne and Hikel strengthens the General Counsel'sclaim of discrimination However, the pretext issue mustbe evaluated in the light of other factors, and while' theissue is not free from doubt, this discrepancy in light ofthe overall rcord is not deemed sufficient to' support afair inference that Respondent resorted to a pretexualdischarge 16 On balance, the credible evidence hereinmerely indicates that a known union adherent was termi-nated for admitted violation of company policy Justwhy Lawler would have been singled out from anynumber of known union supporters is left to imagination.The timing of the termination was not Inherently suspect,nor was †there evidence of any conduct on' Respondent'spart suggesting a proclivity to engage in reprisals againstunion adherents. Nor is the claim of discrimination aidedby convincing showing that Lawler was a victim of dis-parate application of Respondent's attendance -policy 17In short, the claim of discrimination has not been carriedbeyond the speculative, and on the totality of the ,record,the General Counsel has not established by a preponder-ance of the evidence that Lawler was discharged• on No-vember 23, 1982, in violation of Section 8(a)(3) and (1) ofthe Act.b. The discharge of Russell StackhouseStackhouse began his most recent employment withRespondent on May 12, 1980 He was discharged on theassigned ground that he was absent on March 30, 1983,without calling in as required by Respondent's policy.At the time of his discharge, Stackhouse's immediatesupervisor was Richard Emery Stackhouse was.assignedto the 'second shift, with work hours of 3 to 11 p.m Itwill be recalled that under Respondent's published at-tendance policy, second-shift personnel are required tocall in their absence at least 2 hours prior to the com-mencement of their shift16 I do not subscribe to the notion that the oath should be enforcedthrough a process whereby the offender is automatically penalized by ad-verse ruling on the merits Cf Shattuck Denn Mining Corp v NLRB. 362F 2d 466, 470 (9th Cir 1966) Although a testimonial breakdown willalways arouse suspicion. it might not be dispositive where the surround-ing circumstances suggest innocence There are a-number of explanationsfor false testimony other than guilt Exaggeration, entailing a disregard ofthe oath might well be a function of Innocently confused perception orrelentless desire to win, rather than an admission that one's legal positibnis unfounded All of us have encountered those who would he themseh%esto trouble even whenthe truth would absolve Neither side in this casecan claim Innocence on this score Lawler's false assertion as to the"troublemaker" comment, if believed, would have provided "smokinggun" evidence of discriminatory Intent It was' no less reprehensible thanRespondent's false effort to remove ambiguity and strengthen its defenseto unassailable dimensions, for as Hikel was to explain eslewhere "I don'trecall ever having a person out two consecutive days. no call, and still isworking and was not terminated as a result "i7 number of Respondent's employees had been discharged since1981 for absenteeism Testimony of Hikel persuades that there is no con-sistency in the manner in which attendance is enforced He offers the en-tirely credible explanation that supervisors are afforded latitude in thisarea, and discipline will vary with the needs of individual supervisors,their attitude and their separate evaluation of-a number of factors reflect-ing on the individual employee's -performance 'In these circumstances,contrary to the General Counsel, no firm conclusion can be drawn fromraw attendance data of other employees. for It would be unreasonabletoconclude that an' were situated identically to Lawler • IRVING. ;TANNING COEmery admitted, that he received, Stackhouse's messagethrough Robert Richards, but according to Emery, hisricords'revear that it was received at 4:45 p.in., after the-It appears that on Monday,. March 28, 1983, Stack-house's wife, also an _employee of Respondent, was in-jured on'the job. On Tuesday, -March 29, Stackhonse didnot go to work. However, he called the plant about 2p.m, speaking to Ron Tasker, an acknowledged supervi-sor, reporting that his wife was in severe pain, that hewould have to stay home with her to take care of thechildren, and that she had an appointment the next dayto see a specialist. Tasker indicated that he would reportthe matter to Emery as soon as the latter arrived. Stack-house testified that he believed that he-informed Taskerthat he intended to report on Wednesday; March 30.On Wednesday, March 30, the scheduled medical ap-pointment was canceled. According to Stackhouse,having apparently made up his mind not to work thatday, he twice unsuccessfully attempted to reach Supervi-sor Emery at his home. He later called the plant, at-tempting to reach Emery but hung up before Emerycould be summoned to the phone 18 For unknown rea-sons, he did not immediately recall the plant, but drovehis wife to seek emergency room treatment at a hospitalin Waterville, Maine, some 28 miles from his home. Itwas not until 4:15 or 4 30 that afternoon that he againattempted to contact the plant. Stackhouse left a messagewith coworker Bob Richards, informing him, "Welllook, I've got to take Becky to the hospital right away."When Richards inquired as to the problem, Stackhousereplied "she had hurt her back and was in a lot of painand I had to get her to a doctor right away." Richardsindicated that he would give the message to Emery assoon as he arrived.On Thursday, March 31, Stackhouse, prior to thecommencement of his shift, called in seeking informationas to whether there would be work the next day, whichwas "Good Friday" He was at that time informed byEmery that he had been fired for failing to call in theprevious evening. Stackhouse claims to have thereafterdiscussed the matter with Hikel and to have appealedagain to Emery Thereafter he met with Hikel who re-sponded to Stackhouse's pleas and explanations, stating."Well, you should have taken more steps to protect yourjob." To this, Stackhouse responded "Well . I wasmore worried about my wife than I was anything else"The discharge was allowed to stand.Emery testified that it was he who recommended thetermination of Stackhouse. He claims to have warnedStackhouse twice in 1983 concerning his excessive absen-teeism." Emery added that on March 30 he arrived tofind that Stackhouse did not show up and there was nocall. He claims to have decided, after talking with Hikel,that if Stackhouse failed to show up by 3 30 a.m., hiscard would be pulled and he would be discharged 28i8 testified that while waiting for Emery to come to thephone, his daughter started to head for the street. and that in order tostop her, he hung up19 Stackhouse could not recall any such warnings 1 regarded Emeryon this point as the more credible witness20 Stackhouse had no telephone in his home He lived a quarter of amile distant from his mother-in-law Catherine Munn The latter, as a wit-ness for the General Counsel, confirmed that Emery called her approxi-mately a half hour after the scheduled start of Stack house's shift onMarch 30, Indicating that It was unnecessary that she make 'a special-termination.StackhOuse, with confi-rmation from-Union-Representa-tive Robert Perry, described -hig effoirt on behalf of the_Union as' extensive. 'TheY allegedly gicruded dis-tribution•1.of union",literature at a.plant gate' on one occasion, andhis having solicited :execution of a union authorizationcard from the son of his supervisor. Although Stack--J.house.might Avell.have had union leanings, it was my im-pression that the testimony defining his activity on thepart of the Union was highly exaggerated and I am dotpersuaded that his sentiment in this respect was ever pur-sued in a manner likely to come to the attention of man-agementEmery and Hikel both denied they regarded Stack-house as a prounion employee, claiming that theylearned of his alleged union activity only in the course ofthe instant unfair labor practice hearing Certain actionon the part of management shortly after the May 1982election lends convincing support to their testimonyThus, Respondent's Exhibit 2 was identified by Hikel asa list of 37 employees known by Respondent to be activeon behalf of the Union That list was furnished theNLRB on June 17, 1982, and was used in this proceedingby the General Counsel in examining witnesses. Al-though, by its nature, that list would have served Re-spondent's interests if maintained in the most comprehen-sive form attainable, Stackhouse was not listed. On bal-ance, it is concluded that there is neither direct nor cred-ible evidence warranting a reasonable inference thatmanagement knew or suspected that _Stackhouse was aprounion employee Accordingly, in connection with thetermination of Stackhouse, the General Counsel hasfailed to make a prima facie showing that union activitywas to any extent a contributing factor to the disciplineimposed. The 8(a)(3) and (1) allegation in his case shallbe dismissedtrip" but that if Stackhouse came over, to have him call Emery Emeryconfirmed that he made this effort to reach Stackhouse" In his testimony, Stackhouse asserts that Emery denied that the dis-charge decision was his own However, the testimony in this respect wasnot entirely consistent Stackhouse first related that Emery did not identi-fy who It was that had Instructed him to effect the termination, but thatEmery simply stated that it was -the office" Later he testified thatEmery expressed disagreement with the discharge, adding that the dis-charge decision was "out of his hands." stating that It was in the hands ofHike! He also testified that the next day in a further conversation withEmery, Emery allegedly told him that he had to let him go, that therewas nothing he could do, and that Hike! wanted him terminated BobRichards tended to corroborate Stackhouse He testified that after he re-layed the message to Emery, the latter responded, "It was a good thinghe [Stackhouse] called, because they wanted me to pull his card " Emerycredibly denied such a statement The testimony of Emery that he madethe decision Is the more probable For. It is unlikely that Hike] wouldhave had information as to the absence were It not for Emery's havinginitiated the action resulting in the discharge Contrary to Stackhouse. Itis difficult to believe that Emery would have taken this step if he did nothimself contemplate discipline I believe that the discharge at the leastwas recommended by him, and that he at no time denied responsibilityfor that action or expressed disagreement with It 12DECISIONS OF NATIONAL 'LABOR RELATIONS BOARD1.Respondent is an ,employer engaged in cofrimercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent did not commit the independent 8(a)(1)violations set forth in the complaint.3.Respondent did not violate Section 8(a)(3) and (1)of the Act on November 23, 1982, by discharging KeithLawler and on March 31, 1983, by discharging RussellStackhouse.On these findings of fact and 'conclusions of law Andon the entire record, I issue the following recoinmend-ed22'ORDERThe complaint is dismissed in its entirety.22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall. be deemed waived for all pur-poses